Title: From Benjamin Franklin to Cadwallader Colden, 27 November 1747
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Nov. 27. 1747
The violent Party Spirit that appears in all the Votes &c. of your Assembly, seems to me extreamly unseasonable as well as unjust, and to threaten Mischief not only to your selves but to your Neighbours. It begins to be plain, that the French may reap great Advantages from your Divisions: God grant they may be as blind to their own Interest, and as negligent of it, as the English are of theirs. It must be inconvenient to you to remove your Family, but more so to you and them, to live under continual Apprehensions and Alarms. I shall be glad to hear you are all in a Place of Safety.

Tho’ Plain Truth bore somewhat hard on both Parties here, it has had the Happiness not to give much Offence to either. It has wonderfully spirited us up to defend our selves and Country, to which End great Numbers are entring into an Association, of which I send you a Copy enclos’d. We are likewise setting on foot a Lottery to raise £3000 for erecting a Battery of Cannon below the City. We have petition’d the Proprietor to send us some from England, and have order’d our Correspondents to send us over a Parcel, if the Application to the Proprietor fails. But lest by any Accident they should miscarry, I am desired to write to you, and desire your Opinion, whether if our Government should apply to Governor Clinton, to borrow a few of your spare Cannon, till we could be supply’d, such Application might probably meet with Success. Pray excuse the Effects of Haste in this Letter. I am, Sir, with the greatest Respect, Your most obliged humble Servant
B Franklin
 Addressed: To  The honble Cadwallader Colden Esq  New York  Free B Franklin